Citation Nr: 1302368	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  05-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1970 to December 1973.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in January 2012.  This matter was originally on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  On a September 2003 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he had had become too disabled to work in August 2003.  It has otherwise been indicated that he retired from a position as a mechanical engineer in 2002.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  Disabilities affecting a single body system, e.g., orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a)(3). 

In the present case, the Veteran meets the schedular criteria for a TDIU.  The Veteran's service-connected disabilities include lumbosacral strain (40 percent), status post right total knee arthroplasty (30 percent), and status post chronic olecranon bursitis of the right elbow (10 percent).  The Veteran's combined evaluation for compensation with the exception of temporary total evaluations based on surgical or other treatment necessitating convalescence assigned prior to January 1, 2005 and from September 4, 2007 to November 30, 2007 was 70 percent prior to August 1, 2005 and 60 percent since that time.  In this case, the Veteran's lumbar spine disability, right knee disability, and right elbow disability affect a single body system and as such are considered one disability.  The application of the combined ratings table in 38 C.F.R. § 4.25 yields a 62 percent rating for the Veteran's service-connected disabilities affecting a single body system.  Accordingly, the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), in that the Board may consider that the Veteran has one disability rated as 60 percent disabling, arising from his three disabilities that affect a single body system, are met.

The question that remains is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

 The Veteran underwent VA examination in November 2009 at which time the VA examiner noted that the Veteran appeared to be in pain mainly due to his lower back pain and degenerative changes in his back.  The examiner also noted that the Veteran raised animals for meat consumption, that he bought hay, and that he fed the cattle by bringing the hay to them on a forklift.  The examiner noted that the Veteran cleaned his barn yearly with the help of his son who lived five miles way and that the Veteran was able to drive an automatic shift truck.  The examiner noted that the Veteran hunted occasionally.  The examiner noted that the Veteran's hands appeared to be the hands of a man who did some kind of physical labor as they were callused and dirt stained.  When asked what he had been doing, the Veteran stated that he helped his wife with planting in her garden, that there was always work to do, and that he could not just lie around.  The examiner noted that the Veteran appeared to ambulate fairly well with a slightly antalgic gait and some decreased range of motion in his lower back, that he functioned well except when he had exacerbation of pain, and that he appeared to get fair back pain relief from his TENS unit.  

The VA examiner opined that after carefully reviewing the claims file, the physical examination, knee and lumbosacral spine x-rays, the Veteran's total disability was at least as likely as not caused from the service-connected disabilities.  The clinical basis for this opinion, given the reported physical findings was not otherwise set out.

The Veteran underwent an additional VA examination in May 2010 at which time the examiner noted that the Veteran retired from his position as a mechanical engineer in 2002 and that he became self employed in 2006 which allowed him to go at his own pace and rest, if needed.  The examiner noted that the Veteran's right knee had improved with a total knee replacement, and that he still had decreased range of motion in his low spine, spasms, and stiffness, limited motion, radiation of pain, leg weakness, and leg paresthesia/numbness.  The examiner noted that the Veteran was disabled from his job as a mechanical engineer due to his back disability but noted that the Veteran was not totally disabled from working.  
The examiner noted that the Veteran was moderately limited in chores, shopping, and recreation; mildly limited in travel; and not limited in feeding, bathing, dressing, toileting, or grooming.  The examiner noted that the Veteran's disability prevented strenuous exercise that involved lifting, twisting, bending, prolonged sitting and standing, strenuous exertion, and sports.  

The examiner opined that she did not find that the Veteran's service-connected disability made him totally disabled from working but that they at least as likely as not prevented him from full-time employment.  The examiner noted that the Veteran stated that the service-connected physical problems prevented him from engaging in substantially gainful full-time employment that would include heavy lifting, repetitive lifting and twisting and prolonged sitting and standing.  The examiner noted that it was at least as likely as not that the Veteran would be able to do some part-time work with minimal lifting, bending and twisting and would be able to do some sedentary work part-time.

The examiner noted that it was her opinion that the service-connected disabilities alone at least as likely as not prevented the Veteran from working a full-time, regular job that required lifting, bending, twisting, and prolonged sitting and standing.  The examiner stated that the Veteran would be able to work a sedentary, part-time job that would allow him to take breaks, get up, and walk around and that would allow him to rest when needed.  The examiner noted that the Veteran was able to perform activities such as raising his seven Holsteins, occasional planting in the garden, riding on his tractor, and similar activities that allowed him to rest as needed and go at his own pace. 

Although the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, 2.F.24.c defines the term as "employment at which nondisabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975) which indicated that it is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore, 1 Vet. App. At 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Further, the record must reflect that circumstances, apart from nonservice-connected conditions and advancing age, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, there is no information of record regarding the income earned in conjunction with the Veteran's cattle business.  As such, an adequate analysis of whether the Veteran is able to maintain what is considered "gainful employment" cannot be made.  Thus, the Veteran should be contacted to provide information regarding his earned income from employment from September 2003 forward.  Additional development is also needed as to ascertain functional impairment due to his service connected disorders, without regard to his age, and giving consideration to his occupational experience.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide information regarding his earned income from employment from September 2003 forward.

2.  The Veteran should be scheduled for a social and industrial survey to assist VA in evaluating his current social and industrial impairment.  A complete employment history of the Veteran should be obtained, inclusive of the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made.  The social worker should make appropriate inquiries to indicated persons or establishments, including family members, neighbors, and current and former places of employment, as indicated.  The social worker should comment on the degree of social and industrial impairment that the veteran experiences as a result of his service-connected disabilities.  The claims folder should be made available to the social worker prior to the social and industrial survey. 

3.  The Veteran should be scheduled for another VA compensation examination by an orthopedic medical professional to reassess the severity of the service-connected orthopedic disabilities (all of them in combination) with a description of the functional impairment caused on the Veteran's ability to obtain and maintain substantially gainful employment without consideration of his age or disabilities that are not service connected. 

It, therefore, is essential the examiner review the claims file for the pertinent medical and other history and perform all necessary diagnostic testing and evaluation.

It also is imperative the examiner discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



